Case 3:18-cv-00136-BJD-MCR Document 66 Filed 04/24/20 Page 1 of 2 PageID 550




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


DEBRA FIALEK, an individual,

             Plaintiff,

v.                                                       Case No. 3:18-cv-136-J-39MCR

I.C. SYSTEMS, INC., a foreign for-
profit corporation, BELLSOUTH
TELECOMMUNICATIONS, LLC., a
foreign limited liability company, and
ENHANCED RECOVERY COMPANY,
LLC, a foreign limited liability
company,

             Defendants.
                                         /

                                ORDER OF DISMISSAL

      This matter is before the Court on the Notice of Dismissal With Prejudice as to

Defendant Enhanced Recovery Company, LLC (Doc. 64; Notice) filed by Plaintiff on April

13, 2020. In the Notice, Plaintiff states that Plaintiff and Defendant Enhanced Recovery

Company, LLC, voluntarily dismiss the claims raised in this action. See Notice at 1. Upon

review of the docket, the Court notes that Defendant has neither served an answer nor a

motion for summary judgment. Accordingly, pursuant to Rule 41(a)(1)(A)(i), Federal Rules

of Civil Procedure, it is hereby ORDERED:

      1.     This case is DISMISSED with prejudice.

      2.     The Clerk of the Court is directed to close the file.
Case 3:18-cv-00136-BJD-MCR Document 66 Filed 04/24/20 Page 2 of 2 PageID 551




      DONE and ORDERED in Jacksonville, Florida this 23rd day of April, 2020.




cs

Copies to:

Counsel of Record




                                       -2-
